Citation Nr: 1008933	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-17 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 20 percent for neuropathic breast pain, postoperative 
residuals, subcutaneous mastectomy, right breast, to include 
an evaluation in excess of 10 percent for scars, right chest, 
and to include entitlement to a separate, compensable 
evaluation under DC 7626.

2.  Entitlement to an increased initial evaluation in excess 
of 20 percent for neuropathic breast pain, postoperative 
residuals, subcutaneous mastectomy, left breast, to include 
an evaluation in excess of 10 percent for scars, left chest, 
and to include entitlement to a separate, compensable 
evaluation under DC 7626.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to February 
1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 which assigned an initial 10 
percent evaluation for each of the service-connected 
disabilities at issue.  An increased initial evaluation to 20 
percent was assigned in an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

By a rating decision issued in September 2009, the RO granted 
a separate, compensable, 10 percent evaluation for a painful 
scar, left chest, and a 10 percent evaluation for a painful 
scar, right chest.  At his November 2008 Travel Board 
hearing, the Veteran contended that he experiences depression 
and erectile/sexual dysfunction secondary to his service-
connected bilateral subcutaneous  mammoplasties.  These 
claims have not been adjudicated.  The claims are REFERRED to 
the RO for any necessary action.

The Veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted in November 
2008.

In November 2009, after the RO issued the final supplemental 
statement of the case, the Veteran submitted additional 
evidence pertinent to the appeal, photographs of his scars.  
VA regulations require that pertinent evidence submitted by 
the Veteran must be referred to the agency of original 
jurisdiction for review and preparation of a SSOC unless this 
procedural right is waived in writing by the Veteran.  
38 C.F.R. §§ 19.37, 20.1304 (2009).  The Veteran has not 
provided a written waiver of review by the agency of original 
jurisdiction.  The claims of entitlement to an initial rating 
in excess of 10 percent for an evaluation in excess of 10 
percent for scars, right chest, and scars, left chest, as 
well as the contention that the Veteran is entitled to a 
separate, compensable evaluation or evaluations under DC 
7626, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's neuropathic residuals of service-connected 
bilateral breast reduction are manifested by subjective 
complaints of pain, recurrent pectoral pain radiating to the 
shoulders, pain on shoulder motion, itching under the arms, 
and objective decrease in vibratory sense, but is not 
manifested by partial paralysis of any muscle of either 
shoulder or atrophy of the shoulder muscles or any other 
muscle.  


CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation in 
excess of 20 percent for neuropathic breast pain, 
postoperative residuals, subcutaneous mastectomy, right 
breast, are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 4.14, 
4.116, Diagnostic Codes 7626, 7627, 7801 (2009).

2.  The criteria for an increased initial evaluation in 
excess of 20 percent for neuropathic breast pain, 
postoperative residuals, subcutaneous mastectomy, left 
breast, are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 4.14, 
4.116, Diagnostic Codes 7626, 7627, 7801 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he is entitled to increased initial 
evaluations for the service-connected disabilities at issue 
in this appeal.  Before considering the merits of the appeal, 
the Board must consider whether VA's duties to notify and 
assist the Veteran have been met.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the Veteran is challenging initial evaluations assigned 
as part of the June 2005 rating decision which initially 
granted service connection for each of these disabilities.  
By an April 2006 rating decision, the RO increased the 
initial evaluation for each mastectomy from 10 percent to 20 
percent, but the claims for increased initial evaluations 
remain on appeal.  In Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
these claims for service connection were granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

The Veteran's testimony before the Board in 2008 and the 
Veteran's 2009 presentation establish that the Veteran 
understood that evidence of increased severity of each 
disability was necessary to substantiate the claims.  Given 
the facts of this case, the Board finds that VA has fulfilled 
its VCAA notification duties to the Veteran to the extent 
necessary. 

Here, the Veteran is challenging initial evaluations assigned 
following the initial grant of service connection for each of 
these disabilities.  In Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
these claims for service connection were granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting a claimant in the 
procurement of service treatment records, if applicable, 
other official service department records as necessary, 
pertinent treatment records, and providing an examination, 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records from his active 
service are of record.  The Veteran was afforded VA 
examinations.  Photographs are associated with the record.  
No private clinical treatment has been obtained, and no 
application for benefits from the Social Security 
Administration has been filed, nor has the Veteran identified 
any other available relevant records.  

The Veteran has provided several statements on his own 
behalf, and testified at a Travel Board hearing in November 
2008.  Neither the Veteran nor his representative has 
identified any other evidence of any type which should be 
obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations, claims for increased initial evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating is not limited to that reflecting 
current severity.  Separate evaluations may be awarded for 
separate periods based on the facts found during the appeal 
period.  12 Vet. App. at 126-28.  If there is a question as 
to which of two evaluations applies, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

Facts

The Veteran under went bilateral subcutaneous mammoplasty in 
service for gynecomastia.  

In a June 2003 statement, the Veteran reported that this 
bilateral surgery resulted in unsightly scars and results in 
pain with movement of the shoulders and with exercise.  At a 
March 2005 hearing before the Board in connection with the 
original claim for service connection for residuals of 
mammoplasties, the Veteran testified that he used pain 
relievers, took medications for nerve pain, and used a TENS 
(transcutaneous electrical nerve stimulation) unit to relieve 
the pain radiating from the surgical area up to the 
shoulders.  

On VA examination conducted in December 2007, the Veteran 
manifested breast tenderness and retraction of the nipples.  
He reported difficulty reaching, lifting, or carrying and 
decreased concentration due to pain.  

At a November 2008 Travel Board hearing, the Veteran 
testified that he had no nipples, that his sexual functioning 
was affected by the mastectomies, and that he had erectile 
dysfunction as a result.  He had nerve pain with upper body 
exercise or motion, including pain when he moved his 
shoulders.  He reported itching under his arms, throbbing 
pain at night, and use of a TENS unit.  He testified that he 
used a chest brace to reduce pain.  

On VA examination conducted in May 2009, the examiner 
concluded that a subcutaneous mastectomy was performed for 
removal of hypertrophied breast tissue.  The Veteran's nipple 
was left intact on each side, and there was no removal of 
overlying skin.  The examiner noted that the surgical summary 
does not reflect that all breast tissue was removed, but only 
that portion deemed as hypertrophied.  

Analysis

The Veteran's subcutaneous mastectomy residuals are evaluated 
by analogy under 38 C.F.R. § 4.116, Diagnostic Code 7262, and 
38 C.F.R. § 4.72, Diagnostic Code 5321.  As noted in the 
Introduction above, the Veteran's contention that he is 
entitled to a separate, compensable evaluation under DC 7262 
is addressed in the Remand, below. 

The Veteran's pectoral muscle pain is evaluated under 
38 C.F.R. § 4.73, DC 5321, which provides for a maximum 20 
percent rating for severe or moderately severe impairment of 
the muscles of respiration (the thoracic group).  As a 20 
percent evaluation is the maximum schedular evaluation 
available under this Diagnostic Code, the Board has 
considered whether the Veteran might be entitled to an 
evaluation in excess of 20 percent under any other Diagnostic 
Code which might be applicable or whether he is entitled to a 
separate, compensable evaluation under an additional 
Diagnostic Code.  

The Board has considered whether the Veteran might be 
entitled to a compensable evaluation for limitation of motion 
of the shoulders due to pain with lifting, carrying, or other 
motion above or at shoulder height, as reported at the time 
of the May 2009 VA examination and in testimony before the 
Board in 2008.  Objectively, there was tenderness at each 
shoulder.  Radiologic examination disclosed mild left AC 
(acromioclavicular) joint narrowing, and disclosed no 
abnormality of the right shoulder.  The Veteran had right and 
left shoulder flexion from 0 degrees to 180 degrees, 
abduction was to 180 degrees, and internal and external 
rotation were to 90 degrees bilaterally.  

Under Diagnostic Code 5201, for a non-dominant arm, a 20 
percent evaluation is provided for limitation of motion of 
the arm at shoulder level; a 20 percent evaluation may be 
assigned for limitation of motion midway between the side and 
shoulder level; and a 30 percent evaluation may be assigned 
for limitation of major arm motion to 25 degrees from the 
side.  DC 5201.  Full range of motion of the shoulder is 0 to 
180 degrees of abduction and forward elevation (flexion) and 
0 to 90 degrees of internal and external rotation.  38 C.F.R. 
§ 4.71, Plate I.  

The Veteran's May 2009 VA examination discloses full range of 
motion, in each plane, for each arm.  The Veteran has full, 
normal motion, of each shoulder, so he is not entitled to a 
separate, compensable evaluation for limitation of motion of 
the shoulders.  His complaints of subjective pain on motion 
of the shoulder are credible, but those complaints have been 
considered in the 20 percent evaluation for the left-sided 
pain and the 20 percent for the right-sided pain granted 
under Diagnostic Codes 5321.  Because the Veteran's 
subjective complaints of pain on motion of the shoulders are 
encompassed within the evaluation for neuropathic pain by 
analogy under DC 5321, those same complaints of pain cannot 
serve as a factual basis for a separate, compensable 
evaluation for either shoulder under DC 5201.  38 C.F.R. 
§ 4.14 (evaluation of same symptom under different Diagnostic 
Codes is to be avoided).  

The Veteran's complaints of pectoral pain and pain on 
movement of the shoulders have been determined to be 
neuropathic pain have been evaluated by analogy to muscle 
injury, since the specific nerve injured has not been 
identified.  The Board has considered whether evaluation 
under a Diagnostic Code applicable for nerve injury or 
evaluation under regulations applicable to neuritis or 
neuralgia would result in an increased evaluation in excess 
of 20 percent.  

Under 38 C.F.R. § 4.123, peripheral neuritis characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum for sciatic nerve involvement equal to moderately 
severe, incomplete, paralysis.  The maximum rating to be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate 
incomplete paralysis (with the exception of the sciatic 
nerve, which is not relevant in this case).  

Similarly, peripheral neuralgia, characterized usually by a 
dull and intermittent pain of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

Since the maximum schedular evaluation assignable under DC 
5321, a 20 percent evaluation, has already been assigned in 
this case, the Veteran is not entitled to an evaluation in 
excess of 20 percent for either side of the chest by analogy 
to neuritis or neuralgia.  

The Board has considered whether an evaluation in excess of 
20 percent would be appropriate under any other Diagnostic 
Code.  However, there is no Diagnostic Code which 
specifically provides criteria for evaluating nerve injury 
affecting the pectoral muscles.  The Board agrees with the 
RO's determination that DC 5321, which provides criteria for 
evaluating injury to the muscles of respiration, is the most 
appropriate Diagnostic Code for rating the Veteran's 
complaints by analogy in this case.  

The Board has also considered whether it agrees with the RO's 
determination, discussed in the July 2008 statement of the 
case, that referral for extraschedular consideration is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  

In this case, the Veteran continues to work full-time, and 
has stated and testified that he has increased absenteeism as 
a result of his service-connected disability of about one 
week per year, on average.  The Board finds that this extent 
of impact on the hours the Veteran is able to work is less 
than the impact that would be expected with the 20 percent 
schedular evaluation currently assigned for the left-sided 
symptoms evaluated under DC 5321 and the 20 percent schedular 
evaluation currently assigned for the right-sided symptoms 
evaluated under DC 5321.  The fact that the Veteran continues 
to work full-time and has not required hospitalization or 
frequent treatment for this disability indicates that 
referral for extraschedular evaluation is not required.  
38 C.F.R. § 3.321(b).  No further action with regard to 
consideration of 38 C.F.R. § 3.321(b) is required.  

The preponderance of the evidence is against an initial 
evaluation in excess of 20 percent for neuropathic breast 
pain, postoperative residuals, subcutaneous mastectomy, right 
breast, and is against an evaluation in excess of 20 percent 
for neuropathic breast pain, postoperative residuals, 
subcutaneous mastectomy, left breast.  As the preponderance 
of the evidence is against the claim, the provisions 
regarding reasonable doubt are not applicable.  The claims 
must be denied.  

 


ORDER

The appeal for an initial evaluation in excess of 20 percent 
for neuropathic breast pain, postoperative residuals, 
subcutaneous mastectomy, right breast, is denied.  

The appeal for an initial evaluation in excess of 20 percent 
for neuropathic breast pain, postoperative residuals, 
subcutaneous mastectomy, left breast, is denied.  


REMAND

By a rating decision issued in September 2009, a 10 percent 
evaluation was assigned for each of two scars.  Photographs 
provided in 2009 by the Veteran after this rating decision 
was issued appear to show that the Veteran has more than two 
scars.  He contends that he is entitled to compensable 
evaluations for more than two scars.  The Veteran also 
contends that some of the scars, or portions of each of the 
scars, is unstable, because the skin is irritated due to 
chest braces the Veteran wears to reduce neuropathic pain.  
Further development of the facts regarding the scar residuals 
of the service-connected surgeries is required.  

The VA examination conducted in May 2009 states that the 
subcutaneous bilateral mastectomies perform in service have 
resulted in inversion of the nipples.  There is no notation 
that the Veteran's nipples were inverted prior to the 
surgery.  It appears to the Board that the nipple inversion 
may be an "alteration of form" of each breast.  The issue 
before the Board then becomes whether this alteration of form 
is "significant."  Further factual development is required 
to assist the Board to assess whether the alteration of the 
Veteran's breast is "significant" for purposes of DC 7626.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA clinical records 
from May 2009 to the present and afford the 
Veteran of an opportunity to identify any 
relevant non-VA clinical records.  

2.  Afford the Veteran an opportunity to 
identify any alternative evidence, including 
non-clinical evidence, that might assist him 
to substantiate any claim on appeal.

3.  Afford the Veteran VA examination of each 
breast and each scar related to bilateral 
subcutaneous mammoplasties.  

(a) The examiner should describe the 
manifestations of each residual scar.  The 
examiner should specifically address whether 
there is visible or palpable tissue loss, or 
gross distortion.  The examiner should also 
provide a measurement of the length and width 
of the scar as well as the area of the scar in 
terms of square inches. 

The examiner should state how many scar 
residuals of the in-service surgery are 
present.  For EACH scar, the examiner should 
indicate whether any such scar is elevated or 
depressed on palpation; adherent to the 
underlying tissue; hyper- or hypo-pigmented; 
manifested by abnormal skin texture; indurated 
or inflexible; or whether there is loss of 
underlying soft tissue.  The examiner should 
specify whether the scar is superficial.  The 
examiner should specify whether the scar is 
unstable.  The examiner should specify whether 
the scar is painful on examination.  The 
examiner should indicate whether the scar 
causes limitation of motion of the affected 
part, and if so, should specify the degree of 
limitation.  Unretouched color photographs of 
EACH scar should be taken and associated with 
the claims file.  The examiner should state 
whether there is any additional factor of 
disability due to the scar.  

(b) The examiner should describe each visible 
alteration of the form of each of the 
Veteran's breasts, to include whether 
inversion of the nipples is due to the in-
service surgery, residual to in-service 
subcutaneous mammoplasties.  (The examiner 
need not repeat description of scars requested 
in above in (a) of this paragraph, and need 
not describe residuals related to neuropathic 
pain.)  The examiner should describe the 
medical significance of alterations of the 
form of the Veteran's breast.  A complete 
rationale for any opinion expressed should be 
provided in a legible report.

4.  When all directed development has been 
conducted, readjudicate the contentions on 
appeal.  If readjudication does not resolve 
any benefit sought on appeal to the Veteran's 
satisfaction, a supplemental statement of the 
case should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response. 

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the Veteran 
due process of law.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


